         Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN HOULAHAN,
                                                                  MEMORANDUM
                             Plaintiff,                          OPINION & ORDER
               v.
                                                                   16 Civ. 9620 (PGG)
 RAPTOR TRADING SYSTEMS, INC.,

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                Plaintiff John Houlahan is the former Chief Operations Officer (“COO”) of Omex

Systems, LLC (“Omex”). Omex and Raptor Trading Systems, LLC (“Raptor”) merged in 2015,

and Houlahan – pursuant to a January 2015 written employment agreement (the “Employment

Agrement”) – became the COO of the merged entity, also called Raptor. Pursuant to the

Employment Agreement, Plaintiff is entitled to two percent of the profits earned if Raptor is

sold, and to severance payments in the event that he is fired. Houlahan was fired on August 9,

2016, about a year and a half after he entered into the Employment Agreement, and about four

months after Raptor signed a letter of intent regarding the sale of the company. In this action,

Houlahan claims that Raptor breached the Employment Agreement by not paying him severance.

                The Complaint was filed on December 13, 2016, and asserts claims for breach of

contract, breach of the implied covenant of good faith and fair dealing; and for declaratory relief.

As to the breach of contract claim, Plaintiff argues that Raptor breached the Employment

Agreement by not paying him severance. As to the good faith and fair dealing claim, Plaintiff

contends that Raptor fired him in order to escape its obligation to pay him a percentage of the

profits if Raptor were sold. As to his claim for declaratory relief, Plaintiff seeks, inter alia, a
         Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 2 of 24



declaration that if Raptor is sold, it must pay him two percent of the profits from the sale.

(Cmplt. (Dkt. No. 1)).

               In a February 12, 2018 order, this Court granted Defendant’s motion to dismiss

Plaintiff’s claims for breach of the implied covenant of good faith and fair dealing and for

declaratory relief. (Order (Dkt. No. 40)) The Court conducted a bench trial concerning

Plaintiff’s breach of contract claim on June 17-18, 2019. Neither side filed post-trial

submissions. (See June 20, 2019 Ltr. (Dkt. No. 72))

               This opinion constitutes the Court’s findings of fact and conclusions of law

pursuant to Fed. R. Civ. P. 52(a).

                                      FINDINGS OF FACT

The Employment Agreement

1. Plaintiff Houlahan has worked in the financial services, trading, and e-commerce industries

   for 30 years. (PX 21 (Houlahan Decl. ¶ 2) He was hired as the COO of Omex, a financial

   services software enterprise, in 2011. (Id. ¶ 4)

2. In September 2014, Houlahan – on behalf of Omex – began negotiating with Raptor about

   Raptor’s potential acquisition of, or merger with, Omex. (Id. ¶ 8)

3. As a purchase or merger seemed increasingly likely, “negotiations over [Houlahan’s]

   employment agreement began in earnest.” (Id. ¶ 9)

4. In January 2015, Houlahan and Raptor entered into an Executive Employment Agreement.

   (Id. ¶ 19; PX 4 (Employment Agmt.) The Employment Agreement has a two-year term, and

   expires on December 31, 2017. (PX 4 (Employment Agmt. ¶ 2)

5. The Employment Agreement states that Raptor “intends [to] purchase Omex Systems, LLC

   . . . and merge said company into Raptor,” and that Raptor “wishes to employ [Houlahan] as




                                                  2
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 3 of 24



   its Chief Operations Officer of the eventual successor entity to OMEX LLC, and in the

   interim, as director of the OMEX-Raptor . . . business unit resulting from the merger.” (Id.

   (recitals))

6. The Employment Agreement further provides that Houlahan will “serve as director of the

   ‘OMEX-Raptor’ business unit resulting from the merger . . . until such time as the OMEX

   business unit is positioned as a stand-alone company,” at which point Houlahan would

   become the Chief Operations Officer of Omex LLC and report to “the Chief Executive

   Officer of Raptor.” (Id. ¶ 3(a))

7. The Employment Agreement provides that Houlahan will receive a base salary of $170,000;

   it states that his salary will increase to $220,000 when the new unit’s revenues equal or

   exceed its expenses; and sets conditions for bonus eligibility. (Id. ¶ 4) The Employment

   Agreement further provides that – “[a]s an inducement to become and remain an employee”

   – Houlahan will “be entitled to receive the equivalent of two percent (2%) of the net profit

   from the sale of the OMEX-Raptor business unit or its successor company.” (Id. ¶ 4(d))

8. Pursuant to the Employment Agreement, Houlahan is “an at-will employee,” and “subject

   only to the terms of th[e] Agreement,” “[his] employment [could] be terminated for any

   reason or no reason and at any time. . . .” (Id. ¶ 5)

9. The Employment Agreement provides that “[i[f [Houlahan’s] employment is terminated by

   the Employer without Cause . . . [Houlahan] will be entitled to,” inter alia, “(i) any Base

   Salary earned but not yet paid; (ii) continuation of the Base Salary (the ‘Severance

   Payments’), at the rate in effect on the date of [Houlahan’s] termination of employment . . .

   for a period of nine (9) months (increasing to twelve (12) months after the Initial Terms of

   Employment) from the date of termination (the ‘Severance Period’); (iii) reimbursement . . .




                                                 3
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 4 of 24



   of any business expenses incurred by [Houlahan] . . . but not yet paid to him . . .”; [and] (iv)

   other compensation or Benefits accrued and earned. . . .” (Id. ¶ 6(c) (emphasis in original))

   The Employment Agreement further provides that “[a]ny amounts due under this Section 6

   are in the nature of severance payments or liquidated damages or both, and will fully

   compensate [Houlahan] . . . for any and all direct damages and consequential damages that

   [he] may suffer as a result of lawful termination of [his] employment.” (Id. ¶ 6(d) (emphasis

   in original))

10. The Employment Agreement sets conditions for Houlahan’s receipt of severance payments

   following termination. “In order to receive any of the Severance Payments, prior to the

   payment of such amounts, [Houlahan must] execute and agree to be bound by a release of

   claims in the form substantially similar to the form attached here as Exhibit A within sixty

   (60) days after the date of termination.” The Employment Agreement further provides that

   “[t]he Employer shall tender the release of claims to [Houlahan] within fifteen (15) days

   following the date of [Houlahan’s] termination of employment, and, upon any failure of the

   Employer to so tender such release within such time period, [Houlahan’s] obligation to

   provide such release in order to receive the Severance Payments shall cease to apply.” (Id.

   (emphasis in original))

11. “Exhibit A” to the Employment Agreement is a “Separation Agreement and Release” (the

   “Initial Separation Agreement”). The Initial Separation Agreement, inter alia, would release

   Raptor “from any and all actions, causes of action, suits, debts, claims, complaints, charges,

   contracts, controversies, agreements, promises, damages, counterclaims, cross-claims, claims

   for contribution and/or indemnity, claims for costs and/or attorneys’ fees, judgments and

   demands whatsoever, in law or equity, known or unknown, Employee ever had, now has, or




                                                 4
         Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 5 of 24



    may have. . . .” (Id., Ex. A, ¶ 3) The Initial Separation Agreement provides that each party

    “shall bear its own costs and attorneys’ fees, if any, incurred in connection with this

    Agreement and Release (id., Ex. A, ¶ 13); contains a New York choice of law provision (id.,

    Ex. A, ¶ 17); and gives the Employee 45 days to execute the document once it is presented by

    the Employer. (Id., Ex. A, ¶ 15). 1

12. The Initial Separation Agreement contains blanks for Houlahan’s separation date, the amount

    of severance he is owed, and the deadline for his receipt of the severance payment. (See id.,

    Ex. A, ¶¶ 1, 2, and recitals)

13. In February 2015, Omex and Raptor executed formal transaction documents pursuant to

    which Omex merged with Raptor, and Raptor became the surviving entity. Omex never

    operated as a separate business unit; all Omex employees, including Houlahan, became

    employees of Raptor. (PX 21 (Houlahan Decl.) ¶ 31)

14. The Employment Agreement provided that Houlahan would report to Raptor’s Chief

    Executive Officer (see PX 4 (Employment Agmt.) ¶ 3(a)), who was Teddy Lardos. (See

    Trial Tr. at 18)

Houlahan’s Employment at Raptor

15. From the outset of his employment at Raptor, Houlahan’s relationship with Lardos was poor.

    Soon after Houlahan began working at Raptor, two Raptor Board members, Mark Hinman

    and Nelson Ignacio, asked Houlahan “to put together an honest assessment of Raptor.”

    Houlahan did so, and sent a “Raptor Road Map” to the Board on May 4, 2015 (PX 21




1
  The 45-day limit, when considered together with the 15-day period Raptor had under the
Employment Agreement to provide Houlahan with an appropriate separation agreement and
release, is consistent with the Employment Agreement’s 60-day period, following termination,
for Houlahan to execute a release. (PX 4 (Employment Agmt.) ¶ 6(d))


                                                  5
          Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 6 of 24



     (Houlahan Decl.) ¶¶ 32-33; PX 6 (May 4, 2015 emails)) Although other Board members had

     a positive reaction to Houlahan’s assessment (see id. ¶ 34), Lardos was displeased. He sent

     the following email to Houlahan less than fifteen minutes after receiving the Road Map: “NO

     GOOD. I am very upset at you. Do not go to the board ever again without checking with me

     1st. Your mandate is IT and only IT. . . .” 2 (PX 7 (May 4, 2015 Lardos emails) at 1)

16. Other Board members told Houlahan that he reported to the Board, and not to Lardos. (See

     PX 21 (Houlahan Decl.) ¶ 37; PX 8 (May 5, 2015 Hinman emails) (“[Y]ou are correct that

     you report to the board, not Teddy.”); Trial Tr. at 44, 180-81)

17. In December 2015, Raptor hired Harun Karadenizli as its Head of Products and Services and

     demoted Houlahan to Head of Omex Product, where he once again reported to Lardos. (See

     PX 21 (Houlahan Decl.) ¶ 39; PX 9 (Dec. 11, 2015 Ginsburg email))

18. Houlahan claims that Raptor denied him a bonus – but awarded bonuses to other employees

     – and did not raise his base salary in accordance with the Employment Agreement. (PX 21

     (Houlahan Decl.) ¶ 40; Trial Tr. at 52-53)

19. By this time, Houlahan’s relationship with Lardos was “[r]ocky.” (Trial Tr. at 51)

20. Believing that Raptor had breached the Employment Agreement, Houlahan gave notice of

     termination to the Board in January or February of 2016. He reached an agreement with

     Hinman, Ignacio, and Bruce Ginsburg, Raptor’s Human Resources Director, whereby

     Houlahan would receive part of his bonus, and would report to Karadenizli rather than

     Lardos. (Trial Tr. at 168-73) This change was formalized in a May 2016 “restructuring.”

     (See PX 10 (May 3, 2016 Ginsburg email); Trial Tr. at 174-75)




2
    Lardos later apologized to Houlahan for his email. (See Trial Tr. at 43)


                                                  6
           Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 7 of 24



21. On April 22, 2016, Raptor and another company, Iress, entered into a non-binding Letter of

      Intent, which contemplated that Iress would acquire Raptor for $32 million. (PX 22 (Gil

      Decl.) ¶ 12; DX B (Apr. 22, 2016 Iress Proposal to Acquire Raptor))

22. Houlahan saw the letter of intent at some point in May or June 2016; Hinman and Ignacio

      also informed Houlahan of the potential transaction that summer. (Trial Tr. 60-64)

23. By the summer of 2016, Raptor’s general counsel, Alejandro Gil, had learned from the

      Raptor Board that Houlahan’s job was in jeopardy. Lardos, in particular, was unhappy with

      Houlahan’s job performance. (PX 22 (Gil Decl.) ¶ 23; Trial Tr. at 228-29)

24. Gil’s office was next to Houlahan’s office, and the two men had a good relationship. In May

      or June 2016, Gil communicated to Houlahan the Board’s and Lardos’s concerns about his

      job performance. (Trial Tr. at 231) Houlahan responded that, if he were fired, he would be

      entitled pursuant to the Employment Agreement to two percent of the profits stemming from

      Raptor’s sale to Iress, which would total $640,000. According to Gil, Houlahan stated that if

      he did not receive the promised two percent, he would sue, citing ongoing and disruptive

      litigation between Raptor and Omex’s former CEO and COO, Michael Wallach and David

      Beth. 3 (Id. at 231-32; PX 22 (Gil Decl.) ¶¶ 24, 60, 64, 67)

Houlahan’s Termination

25. In early August 2016, Lardos informed Gil that Houlahan was going to be fired, and

      instructed Gil to prepare and present Houlahan with a termination letter. (PX 22 (Gil Decl.)

      ¶ 25; Trial Tr. at 234)

26. According to Gil, “[t]he standard practice was for [Raptor’s] director of human resources” –

      Bruce Ginsburg – “to handle the . . . exit interview or the handover of any [termination-



3
    Houlahan denies threatening litigation before his termination. (See Trial Tr. at 94)


                                                   7
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 8 of 24



   related] papers or documents.” (Trial Tr. at 238) Gil sometimes handled the termination of

   contract and high-level employees, however. In any event, Ginsburg was on vacation on

   August 9, 2016, the date selected for Houlahan’s termination. Accordingly, Gil was assigned

   to handle the termination. (See Trial Tr. at 239-40, 244)

27. On the morning of August 9, 2016, Gil prepared a termination letter for Houlahan (the “Gil

   Letter”). He did not consult with anyone about the contents of the letter. (PX 22 (Gil Decl.)

   ¶ 27; Trial Tr. at 251-52) Gil decided that when he spoke to Houlahan, he would give him

   only the Gil Letter and a copy of the Initial Separation Agreement, and would not provide

   any information about the salary and benefits to which Houlahan would be entitled as

   severance. As of the morning of August 9, 2016, Gil did not have the severance information,

   and he expected that Ginsburg would later provide it to Houlahan. Accordingly, the Initial

   Separation Agreement contained blank spaces where Houlahan’s severance was referenced.

   Gil did not consult with anyone about providing Houlahan with an Initial Separation

   Agreement that contained blank spaces. (Trial Tr. at 239-40, 242)

28. After preparing the Gil Letter, Gil asked Houlahan to come to his office. Gil told Houlahan

   that he was being terminated, and handed him the Gil Letter and the Initial Separation

   Agreement. Houlahan “quickly glanced at the documents and told . . . Gil that [he] needed

   [his] attorney to review them before [he] could sign them.” (PX 21 (Houlahan Decl.) ¶ 50;

   see also Trial Tr. at 163) He then asked Gil for time to clean out his office. Gil agreed, but

   asked Houlahan to return the documents so that – when Houlahan finished cleaning out his

   office – Gil could have a witness present when he provided Houlahan with the documents.

   (PX 21 (Houlahan Decl.) ¶ 52; see also Trial Tr. at 89-92)




                                                8
           Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 9 of 24



29. After this initial meeting with Houlahan, Gil stopped by Karadenizli’s desk, told him that he

      was going to fire Houlahan that day, and asked him to attend the meeting at which Houlahan

      would be terminated, because he wanted a witness present in case Houlahan brought a

      lawsuit. (Karadenizli Decl. (Dkt. No. 56) ¶¶ 3-4; Trial Tr. at 196-97) Gil handed

      Karadenizli the Gil Letter and the Initial Separation Agreement, and told him that he would

      be giving Houlahan these documents during their meeting. (Karadenizli Decl. (Dkt. No. 56)

      ¶ 5; Trial Tr. at 204-05) Karadenizli read the first page of the Gil Letter, and merely

      “glimpsed through” the Initial Separation Agreement. (Trial Tr. at 207-08)

30. At 1:09 p.m., before Gil and Karadenizli met with Houlahan, Gil received an email from

      Nelson Ignacio with the subject line “JH paperwork.” The email includes three attachments:

      Word documents entitled “JH Sep Leter A”; JH Sep Leter B”; and “JH sep.” The first two

      documents are two versions of a termination letter, and the remaining document is a

      separation agreement. (PX 17 (Aug. 9, 2016 1:09 p.m. Ignacio email); Trial Tr. at 272) Both

      versions of the termination letter bear the typewritten signature of Bruce Ginsburg, Raptor’s

      Director of Human Resources, and both versions state that August 9, 2016 is Houlahan’s last

      work day at Raptor. Both versions of the termination letter provide information about, inter

      alia, Houlahan’s final paycheck, 401(k) plan, health and dental insurance, health savings

      account and pre-tax deferrals, paid leave, and unemployment compensation. Both letters also

      incorrectly state (1) the end dates for such benefits, listing dates in 2015 rather than in 2016;

      and (2) that Houlahan had an outstanding $22,500 loan 4 against his 401(k) account that

      needed to be repaid upon termination. The first letter references a separation agreement that

      Raptor is “pleased [Houlahan] chose to sign,” and describes the severance package Raptor is



4
    “[L]ess two payments made on 10/30.” (PX 17 (Aug. 9, 2016 Ignacio email) at 4, 6)


                                                    9
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 10 of 24



    offering (PX 17 (Aug. 9, 2016 1:09 p.m. Ignacio email) at 3), whereas the second letter

    makes no mention of any separation agreement or severance pay.

31. At 1:13 p.m. Gil received a second e-mail from Ignacio that reads: “Please see corrections to

    termination date and benefits and dates.” (PX 18 (Aug. 9, 2016 1:13 p.m. Ignacio email);

    Trial Tr. at 280-81) This email attaches the same two versions of the termination letter,

    except that in the new versions most of the inaccurate references to 2015 are corrected. The

    attached separation agreement is identical to the version attached to the 1:09 p.m. email.

32. Gil received a third email from Ignacio at 1:27 p.m. (See PX 19 (Aug. 9, 2016 1:27 p.m.

    Ignacio email)) This email states “Removed sections on outstanding 401k loan amounts” (id.

    at 1), and attaches only the two versions of the termination letter. These versions of the

    termination letter do not reference a $22,500 loan taken from Houlahan’s 401(k) account.

33. At approximately 3:10 p.m. Gil, now with Karadenizli, summoned Houlahan to his office.

    (Trial Tr. at 100; Karadenizli Decl. ¶ 7) At this meeting, Gil handed Houlahan two sets of

    documents: the Gil Letter, with the Initial Separation Agreement attached, and the version of

    the termination letter Ignacio had e-mailed at 1:09 p.m. (the “Ginsburg Letter”) with the

    separation agreement Ignacio had e-mailed (the “August 9, 2016 Separation Agreement”)

    attached. 5



5
  Houlahan testified that his first meeting with Gil took place at about 1:00 or 1:30 in the
afternoon (See Trial Tr. at 84-85), whereas Gil and Karadenizli testified that Gil provided
Houlahan with the Gil Letter and the Initial Separation Agreement in the morning. (Trial Tr. at
201-02, 208, 212, 239, 299) The Court concludes that there were two meetings with Houlahan
and that the initial meeting between Gil and Houlahan took place in the morning. At trial, Gil
provided a cogent account of the sequence of events and why it was necessary to have two
meetings with Houlahan.

Houlahan also testified that, at the first meeting, Gil handed him the Gil Letter and the Initial
Separation Agreement as well as an additional letter and a different separation agreement (the
Ginsburg Letter and the August 9, 2016 Separation Agreement). Given Houlahan’s admission


                                                10
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 11 of 24



34. The August 9, 2016 Gil Letter states:

   Raptor is hereby providing to you notice of the termination of your employment agreement
   entered into on January 15, 2015 (the [‘Employment] Agreement’) with Raptor, effective
   today. Together with this cover letter you will receive a statement of benefits letter detailing
   final payroll, Cobra, 401K related information and other benefits related disclosures. You
   will also receive Raptor’s standard separation agreement. The terms of this standard
   separation agreement are supplemental to [your Employment Agreement] and shall apply to
   you only to the extent that they do not conflict with the terms of [that Employment]
   Agreement.

   Per the terms of the [Employment] Agreement, . . . in order to receive “Severance Payments”
   . . . you are required to execute “within sixty (60) days after the date of termination . . . a
   release form “substantially similar” to the form attached to the [Employment] Agreement as
   “Exhibit A” (executed copy of Exhibit A is annexed hereto).

   Raptor shall have no obligation to pay to you the scheduled [severance] payments unless and
   until the form is received by Raptor. . . .


that he “quickly glanced at the documents” during his initial meeting with Gil (see PX 21
(Houlahan Decl.) ¶ 50), this Court concludes that Houlahan’s testimony about what documents
he received at the initial meeting with Gil is not reliable, and that he is simply assuming that he
received the same documents at both meetings.

There is also conflicting testimony regarding the documents that Houlahan was given at the 3:10
p.m. meeting. In Karadenizli’s declaration, he asserts that “[a]t the [3:10 p.m.] meeting, Mr. Gil
handed to Mr. Houlahan the same papers that [Gil] had provided to [Harendizli] earlier” –
namely, the Gil Letter and the Initial Separation Agreement. (Harendizli Decl. (Dkt. No. 56) ¶ 8)
When questioned by the Court at trial, however, Harendizli admitted that he only saw the first
page of the documents Gil handed to Houlahan, and that he “ha[s] no idea what documents Mr.
Gil handed to Mr. Houlahan” at the 3:10 p.m. meeting. (See Trial Tr. at 212-13) Meanwhile in
Gil’s declaration, he states that he does not recall providing the Ginsburg Letter to Houlahan on
August 9, 2016. (See PX 22 (Gil Decl.) ¶ 39) In his declaration, however, Gil also
acknowledges that he “cannot state with certainty whether or not [he] gave Mr. Houlahan the
Ginsburg [L]etter and the accompanying [August 9, 2016] [S]eparation [A]greement” at any
time on August 9, 2016, and that “it is certainly possible that [he] . . . provided [these
documents] to Mr. Houlahan” at the 3:10 p.m. meeting. (See id. ¶¶ 47, 56)

This Court concludes that Gil did in fact provide the Ginsburg Letter and the August 9, 2016
Separation Agreement to Houlahan at the 3:10 p.m. meeting. This conclusion is supported by
the fact that (1) Gil received three e-mails from Ignacio – in quick succession – shortly before
the 3:10 p.m. meeting, and these emails contain versions of these two documents; and (2)
“despite a full, thorough, and exhaustive search of documents in its custody, possession, and
control,” Raptor has not been able to locate or identify any subsequent correspondence in which,
or occasion at which, the Ginsburg Letter and the August 9, 2016 Separation Agreement were
provided to Houlahan. (See Joint Pretrial Order (Dkt. No. 50) at 5)


                                                 11
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 12 of 24



(PX 11 (Aug. 9, 2016 Gil Letter))

35. The August 9, 2016 Ginsburg Letter states:

   We are pleased that you chose to sign the Separation Agreement, effective this date. The
   purpose of this letter is to reiterate to you the details concerning your transition out of Raptor
   Trading Systems, Inc. (Raptor), including the status of your benefits. . . .

   It is expected that as of today, August 9, 2016, you will comply with all the requirements of
   the Separation Agreement. Failure to do so will cause Raptor to withdraw the severance
   offer. Please refer to the Separation Agreement to make sure there is no misunderstanding as
   to your responsibilities.

(Aug. 9, 2016 Ginsburg Letter (PX 12) at 1) The Ginsburg Letter further states that the total

severance owed to Houlahan is $127,500.12, and supplies information about Houlahan’s other

benefits. (Id. at 1-3) As noted above, this version of the Ginsburg Letter contains inaccurate

termination-of-benefits dates and inaccurate information about a loan Houlahan had purportedly

taken from his 401(k) account. (Id.)

36. Although the August 9, 2016 Ginsburg Letter bears Ginsburg’s typewritten signature, he had

   no involvement in the creation of the Ginsburg Letter. Indeed, Ginsburg was on a cruise at

   the time. (See Joint Pretrial Order (Dkt. No. 50) at 5; PX 22 (Gil Decl.) ¶ 43)

37. The August 9, 2016 Separation Agreement was attached to the Ginsburg Letter provided to

   Houlahan during the 3:10 p.m. meeting. (See n.5, supra) The August 9, 2016 Separation

   Agreement – like the Initial Separation Agreement – includes a release form. The release

   form that is part of the August 9, 2016 Separation Agreement provides for the “irrevocabl[e]

   and unconditional[] release[] [of] . . . any and all actions and causes of actions, assertions,

   cases, claims, and rights to payment or equitable remedy . . . whatsoever . . . that the

   Employee . . . ever had or now has against Raptor, or which the Employee hereafter can, will

   or may have against Raptor, for or by reason of any cause, matter, thing, omission,

   occurrence or event whatsoever from the date of Employee’s birth through the Termination



                                                 12
       Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 13 of 24



   Date.” (PX 12 (Aug. 9, 2016 Ginsburg Ltr.) at 9) The release form states that Employee

   will, by signing the form, release Raptor from, inter alia, “damages of any kind that could be

   awarded in conjunction with the foregoing or any statutory, common law or other Claims at

   law or equity. . . .” (Id. at 10)

38. The terms of the August 9, 2016 Separation Agreement differ from those of the Initial

   Separation Agreement in many respects:

       a. The August 9, 2016 Separation Agreement contains a “VOLUNTARY
          TERMINATION” subheading providing that “[Houlahan] submitted and
          Raptor accepted [Houlahan’s] voluntary resignation . . . effective Tuesday,
          August 9, 2016[.]” See PX 12 (Aug. 9, 2016 Ginsburg Ltr.) at 4 (emphasis in
          original). The Initial Separation Agreement does not refer to a voluntary
          resignation (PX 4, Ex. A) and it is undisputed that Houlahan did not
          voluntarily resign.

       b. The August 9, 2016 Separation Agreement contains a Maryland choice of law
          provision and forum selection clause (PX 12 (Aug. 9, 2016 Ginsburg Ltr.) at
          6), whereas the Initial Separation Agreement contains a New York choice of
          law provision and does not contain a forum selection clause. (PX 4, Ex. A, ¶¶
          11, 17)

       c. The August 9, 2016 Separation Agreement contains a joint waiver of jury trial
          (PX 12 (Aug. 9, 2016 Ginsburg Ltr.) at 6), while the Initial Separation
          Agreement contains no such waiver. (PX 4, Ex. A)

       d. Pursuant to the August 9, 2016 Separation Agreement, Houlahan has one
          week to execute the document (see PX 12 (Aug. 9, 2016 Ginsburg Ltr.) at 7
          (“THIS AGREEMENT WILL AUTOMATICALLY EXPIRE AND BE OF
          NO FORCE OR EFFECT UNLESS BOTH THE EMPLOYEE AND
          RAPTOR EXECUTE AND DELIVER THIS AGREEMENT ON OR
          BEFORE 3:00 PM ON AUGUST 16, 2016”) (emphasis in original)), whereas
          the Employment Agreement provides that Houlahan has 60 days from the date
          of termination to execute the document, see PX 4 (Employment Agmt.) ¶
          6(d)); the Initial Separation Agreement provides that Houlahan has 45 days
          from the date of termination to execute the document. See id. Ex. A, ¶ 15).

       e. The August 9, 2016 Separation Agreement lists as a condition precedent to
          payment of severance that Houlahan “first repay to Raptor the amount of any
          . . . advances previously made . . . which remain outstanding.” (PX 12 (Aug.
          9, 2016 Ginsburg Ltr.) at 5) No such condition is found in the Initial
          Separation Agreement. See PX 4, Ex. A.



                                               13
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 14 of 24



       f. The August 9, 2016 Separation Agreement provides that if Houlahan breaches
          the agreement, he will have to “repay to Raptor all sums paid to him under
          this Agreement together with . . . attorneys’ fees and costs incurred to collect
          those monies and/or to seek injunctive relief.” (PX 12 (Aug. 9, 2016
          Ginsburg Ltr.) at 6. The Initial Separation Agreement contains no such
          provision. See PX 4, Ex. A.

       g. The August 9, 2016 Separation Agreement states that a non-compete
          provision found in the Employment Agreement remains binding on Houlahan
          PX 12 (Aug. 9, 2016 Ginsburg Ltr.) at 6. The Initial Separation Agreement
          contains no such provision. See PX 4, Ex. A.

39. The parties agree that the August 9, 2016 Separation Agreement is not substantially similar

   to the Initial Separation Agreement. See Joint Pretrial Order (Dkt. No. 50) at 5.

40. The August 9, 2016 Separation Agreement contains the following merger clause:

       This Agreement includes all Recitals, attachments, exhibits and schedules, and contains
       the entire agreement of the parties regarding the termination of the Employee’s
       employment by Raptor. It may not be changed orally but only by agreement in a writing
       signed by the party against whom enforcement of any amendment, waiver, change,
       modification, extension or discharge is sought.

(PX 12 (Aug. 9, 2016 Ginsburg Ltr.) at 7)

41. Gil maintains that he “specifically advised Mr. Houlahan that he was required only to sign

   the [Initial Separation Agreement] and not the [August 9, 2016 Separation Agreement]

   referenced in the [August 9, 2016 Gil Letter] in order to receive his severance.” Gil says that

   he also told Houlahan that he had to execute the Initial Separation Agreement within the time

   frame specified in the Employment Agreement. (PX 22 (Gil Decl.) ¶ 37) Karadenizli

   similarly asserts that Gil told Houlahan that he had 60 days to sign the papers he was given

   on August 9, 2016. (Karadenizli Decl. (Dkt. No. 56) ¶ 9; Trial Tr. at 215, 218) Houlahan’s

   testimony indicates, however, that there was no such conversation. He describes a “three

   minute” encounter in which he took the documents that Gil handed him, gave Gil his

   building access card and office keys, and left. (See, e.g., Trial Tr. at 101, 109; PX 21




                                                14
          Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 15 of 24



    Houlahan Decl.) ¶ 57) Houlahan immediately notified his attorney of his termination, and

    that same day he gave his attorney a copy of the documents he had received from Gil.

    Houlahan retained a copy of these documents for himself. (PX 21 (Houlahan Decl.) ¶¶ 58-

    59)

42. After his afternoon meeting with Houlahan, Gil sent the following email to Raptor’s board of

    directors:

    All, please be advised that at approximately 3:30 p.m. today Raptor Trading Systems[]
    terminated the employment agreement it had with John W. Houlahan. In the presence of
    Harun [Karadenizli] I served him with the termination notice letter and the various standard
    Raptor separation documents including the form of release that is Exhibit A to his
    employment agreement and which you must sign in order to receive the benefits detailed in
    his employment agreement.

(PX 20 (Aug. 9, 2016 Gil email)) 6

43. At 3:55 p.m. on August 9, 2016, Karadenizli sent a company-wide email “announc[ing] the

    departure [of] John Houlahan as an employee of Raptor Trading Systems.” (PX 16 (Aug. 9,

    2016 Karadenizli email))

44. On August 16, 2016 — the deadline for Houlahan to sign the August 9, 2016 Separation

    Agreement – Houlahan called Bruce Ginsburg and requested an extension. (See PX 13 (Aug.

    16, 2016 Ginsburg email); Trial Tr. at 134, 165-66) Ginsburg emailed Houlahan later that

    day, telling him to “please note that with respect to deadlines for executing a release, you

    should be guided by your employment agreement [and its 60-day period]. . . . I recall that

    Alex [Gil’s] letter to you on the day your contract was terminated made reference to the



6
  Gil acknowledged at trial that his reference in this email to “standard Raptor separation
documents” “would arguably indicate” that he gave Houlahan the Ginsburg Letter and August 9,
2016 Separation Agreement at their afternoon meeting. (See Trial Tr. at 306) When the Court
asked Gil whether it was possible he had provided these documents to Houlahan, Gil stated: “I
agree, your Honor. There were so many drafts floating around, it’s possible. It’s possible. And
I may simply – I may have done it and simply forgotten about it.” (Id. at 306-07)

                                                 15
            Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 16 of 24



        specific section in your [Employment Agreement] where the deadline is detailed. Please

        refer to [the Gil Letter] and [the Employment Agreement]. The deadlines contained in

        Raptor’s [August 9, 2016 Separation Agreement], to the extent that they conflict with the

        deadlines in your [E]mployment [A]greement, should be disregarded.” (PX 13 (Aug. 16,

        2016 Ginsburg email))

  45. A day or two after his termination, Houlahan – for the first time – read carefully the

        documents Gil had given him on August 9, 2016. Houlahan noticed the numerous

        differences between the Initial Separation Agreement and the August 9, 2016 Separation

        Agreement. (See PX 21 (Houlahan Decl.) ¶¶ 60-70)

  46. On December 13, 2016 – about four months after his termination – Houlahan filed the instant

        lawsuit against Raptor. (See Cmplt. (Dkt. No. 1))

  47. To date, Houlahan has not signed any separation agreement with Raptor, and Raptor has not

        paid any severance to Houlahan. (Trial Tr. at 106-07; Joint Pretrial Order (Dkt. No. 50) at 5)

                                      CONCLUSIONS OF LAW

                   As noted above, the sole claim tried before this Court was breach of contract:

     Plaintiff contends that Raptor breached the Employment Agreement by not (1) not providing him

  with a separation agreement substantially similar to the Initial Separation Agreement; and (2)

     paying him severance. He seeks $127,500.12 in severance pay, along with interest, costs, and

  attorneys’ fees.

I.      WHETHER RAPTOR BREACHED THE EMPLOYMENT AGREEMENT

                   “Under New York law, ‘an action for breach of contract requires proof of (1) a

  contract; (2) performance of the contract by one party; (3) breach by the other party; and (4)




                                                    16
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 17 of 24



damages.’” First Inv’rs Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir. 1998)

(quoting Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525 (2d Cir. 1994)).

                As discussed above, the Court concludes that during Houlahan’s August 9, 2016

afternoon meeting with Gil and Karadenizli, Gil provided Houlahan with both the Initial

Separation Agreement and the August 9, 2016 Separation Agreement. Moreover, given the

language used in the Gil Letter and in Bruce Ginsburg’s August 16, 2016 email to Houlahan, the

Court further concludes that it was the August 9, 2016 Separation Agreement that Raptor

intended and required Houlahan to sign.

                For example, the Gil Letter states that Houlahan, per his Employment Agreement,

is “required to execute . . . a release form ‘substantially similar’ to [that in] the [Initial Separation

Agreement, which is] . . . annexed hereto,” and further states that Houlahan is receiving

“[t]ogether with this cover letter . . . a statement of benefits . . . [and] Raptor’s standard

separation agreement.” (PX 11 (Aug. 9, 2016 Gil Ltr.)) The Gil Letter does not state or suggest

that Houlahan could simply sign the separation agreement “annexed hereto”; if Houlahan were

expected to sign the Initial Separation Agreement attached to the Gil Letter, there would be no

reason to say that Houlahan “will receive Raptor’s standard separation agreement.” The

evidence shows that the “Raptor[] standard separation agreement” referenced in the Gil Letter is

the August 9, 2016 Separation Agreement. The Gil Letter’s reference to Houlahan signing a

“substantially similar” release form – rather than the release form attached to the Gil Letter –

further demonstrates that Gil is referring to a separate document.

                Ginsburg’s August 16, 2016 email to Houlahan confirms this understanding. (PX

13 (Aug. 16, 2016 Ginsburg email) While Ginsburg tells Houlahan that he can “disregard[]” the

deadlines in the August 9, 2016 Separation Agreement, Ginsburg otherwise contemplates that




                                                   17
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 18 of 24



Houlahan will sign the August 9, 2016 Separation Agreement, and not the Initial Separation

Agreement. 7

               That Raptor intended to require Houlahan to sign the August 9, 2016 Separation

Agreement is also demonstrated by the fact that the copy of the Initial Separation Agreement

attached to the Gil Letter could not – as Gil concedes (see Trial Tr. at 247-50, 253-54, 261

(quoting deposition testimony)) – ever have constituted an enforceable contract, because it did

not contain the most essential term: the amount of Houlahan’s severance. 8 See Opals on Ice

Lingerie v. Bodylines Inc., 320 F.3d 362, 372 (2d Cir. 2003) (“‘Under New York contract law,

the fundamental basis of a valid, enforceable contract is a meeting of the minds of the parties. If

there is no meeting of the minds on all essential terms, there is no contract. This is because an

enforceable contract requires mutual assent to the essential terms and conditions thereof.’”

(quoting Schurr v. Austin Galleries of Ill., 719 F.2d 571, 576 (2d Cir. 1983)); Time, Inc. v.

Kastner, 972 F. Supp. 236, 239 (S.D.N.Y. 1997) (“[W]here a contract does not have such

essential terms as the time or manner of performance or price to be paid, the contract is

unenforceable.”); cf. Kolchins v. Evolution Mkts., Inc., 128 A.D.3d 47, 59 (1st Dept. 2015)

(finding that salary and bonus were among the “material terms of the employment contract”),

aff’d, 31 N.Y.3d 100 (2018).




7
   That Houlahan called Ginsburg on the day of the deadline for execution set forth in the August
9, 2016 Separation Agreement suggests that Houlahan likewise understood that it was the August
9, 2016 Separation Agreement that he was required to sign.
8
   In Raptor’s Pretrial Memorandum, Raptor “concede[d] that there were blanks that had to be
filled in” on the Initial Separation Agreement. (Def. Pretrial Br. (Dkt. No. 52) at 9) That
Houlahan could have obtained this information from Raptor’s Human Resources Department –
as Raptor argues (id.) – is of no moment. It was Raptor’s obligation to provide him with this
information in the Initial Separation Agreement if Raptor intended that this document become an
enforceable contract.


                                                18
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 19 of 24



               As discussed above, it is undisputed that the August 9, 2016 Separation

Agreement that Raptor required Houlahan to sign is not “substantially similar” to the Initial

Separation Agreement referenced in the Employment Agreement. (Joint Pretrial Order (Dkt. No.

50) at 5) Accordingly, by insisting that Houlahan sign the August 9, 2016 Separation

Agreement, Raptor breached the Employment Agreement. (See PX 4 (Employment Agmt.) ¶

6(d) (“In order to receive any of the severance payments [owed] . . . [Houlahan] shall execute

and agree to be bound by a release of claims in the form substantially similar to the [Initial

Separation Agreement].”))

               Raptor argues, however, that Houlahan’s breach claim fails, because he has not

“establish[ed] that he was ready[,] willing and able to perform.” (Def. Pretrial Br. (Dkt. No. 52)

at 11) According to Raptor, Houlahan “was simply unwilling” to sign a separation agreement,

“because [doing so] would extinguish his claim for $640,000. He rolled the dice and bet on a

more favorable outcome . . . the amount of his severance plus additional amounts based [on] his

perceived entitlement under the 2% provision.” (Id. at 9) This argument is not persuasive.

               Raptor relies primarily on Pesa v. Yoma Dev. Grp., Inc., 18 N.Y.3d 527, 532

(2012). (Id. at 11-12) In Pesa, the New York Court of Appeals held that where a seller

anticipatorily breaches, or repudiates, real estate contracts, “non-repudiating buyers [must] show

their readiness, willingness, and ability to perform.” Pesa, 18 N.Y.3d at 532; see also Towers

Charter & Marine Corp. v. Cadillac Ins. Co., 894 F.2d 516, 523 (2d Cir. 1990) (“A plaintiff may

recover for anticipatory breach [under New York law] if it can show (1) that the defendant

insisted upon terms which are not contained in a contract, . . . and (2) that the plaintiff was ready,

willing, and able to perform its own obligations under the contract when performance was due.”

(citations and bracket omitted)); 13 Lord, Williston on Contracts § 39:41 (4th ed.) (“[T]here is




                                                 19
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 20 of 24



authority holding that the party claiming an anticipatory repudiation . . . must show that but for

the repudiation, it would have been ready, willing, and able to perform its obligations under the

contract, at least when . . . the repudiating party[] places in issue the ability of the plaintiff to

perform.”). This line of authority is of no assistance to Raptor.

                As an initial matter, Pesa and similar authorities address anticipatory breach, and

this case does not involve an anticipatory breach, whether by Raptor or Houlahan. “An

anticipatory breach of contract by a promisor is a repudiation of [a] contractual duty before the

time fixed in the contract . . . for performance has arrived.” Princes Point LLC v. Muss Dev.

L.L.C., 30 N.Y.3d 127, 133 (2017) (internal quotation marks and citation omitted); see Lucente

v. Int’l Bus. Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002) (“Anticipatory repudiation occurs

when, before the time for performance has arisen, a party to a contract declares an intention not

to fulfill a contractual duty.”).

                Here, Raptor breached its obligation to provide Houlahan with a separation

agreement that complied with the Employment Agreement. It is mere speculation for Raptor to

argue that Houlahan would have never signed a separation agreement that did comply with the

Employment Agreement. Raptor has likewise cited no authority suggesting that the “ready,

willing, and able” doctrine applies outside of the context of anticipatory breach.

                Finally, the Employment Agreement tells us what the consequences are of

Raptor’s failure to provide Houlahan with an appropriate separation agreement and release. The

Employment Agreement requires Houlahan to execute “a release of claims in the form

substantially similar to” the Initial Separation Agreement, and further provides that Raptor “shall

tender the release of claims to [Houlahan] within fifteen (15) days following the date of

[Houlahan’s] termination of employment, and, upon any failure of the Employer to so tender




                                                   20
           Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 21 of 24



   such release within such time period, [Houlahan’s] obligation to provide such release in order to

   receive the Severance Payments shall cease to apply.” (PX 4 (Employment Agmt.) ¶ 6(d))

   (emphasis added))

                  In sum, the parties set forth in the Employment Agreement what the consequences

  would be of Raptor’s failure to provide Houlahan with a substantially similar separation

  agreement and release: the consequences are that Houlahan need not execute a release in order

  to obtain his severance. In other words, Houlahan need not perform. Therefore, even if the

  “ready, willing, and able” doctrine had some application here, the parties contracted around any

  such requirement.

                  In any event, Houlahan testified at trial that he was willing to sign an appropriate

   separation agreement and release (see Trial Tr. at 123-24), and there is no evidence to the

   contrary. 9

                  For the reasons stated above, the Court concludes that Raptor breached the

  Employment Agreement, and that Houlahan is entitled to $127,500.12 – the severance pay he is

  owed – plus pre-judgment interest.

II.    PLAINTIFF’S CLAIM FOR ATTORNEYS’ FEES

                  Under the so-called “American Rule,” “the cost of attorneys’ fees is not ordinarily

  shifted onto the losing party.” U.S. for Use & Benefit of Evergreen Pipeline Const. Co. v.

   Merritt Meridian Constr. Corp., 95 F.3d 153, 171 (2d Cir. 1996). Pursuant to this “bedrock




   9
    This Court rejected Raptor’s effort to introduce settlement discussions concerning this issue,
  concluding that this proposed evidence was barred by Fed. R. Evid. 408. (June 14, 2019 Conf.
  Tr. at 5-8, 14); see also Def. Pretrial Br. (Dkt. No. 52) at 10 (describing such communications);
  Def. Proposed Findings of Fact and Conclusions of Law (Dkt. No. 53) ¶¶ 46-49 (same); Def.
  Opp. Br. (Dkt. No. 64) at 4-5, 8-10 (opposing Plaintiff’s motion in limine seeking preclusion of
  settlement communications).


                                                   21
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 22 of 24



principle,” “[e]ach litigant pays his own attorney’s fees, win or lose, unless a statute or contract

provides otherwise.” Baker Botts L.L.P. v. ASARCO LLC, __ U.S. __, 135 S. Ct. 2158, 2164

(2015) (internal quotation marks and citation omitted). The Supreme Court “ha[s] recognized

departures from the American Rule only in ‘specific and explicit provisions for the allowance of

attorneys’ fees under selected statutes,’” id. (quoting Alyeska Pipeline Serv. Co. v. Wilderness

Soc’y, 421 U.S. 240, 260 (1975)).

               Houlahan argues, however, that he is entitled to an award of attorneys’ fees

pursuant to Fed. R. Civ. P. 37(c)(2). (See Pltf. Pretrial Br. (Dkt. No. 51) at 13-14) Rule 37(c)(2)

provides that “[i]f a party fails to admit what is requested under Rule 36 [governing requests for

admission] and if the requesting party later proves . . . the matter true, the requesting party may

move that the party who failed to admit pay the reasonable expenses, including attorney’s fees,

incurred in making that proof.” Fed. R. Civ. P. 37(c)(2).

               Where a court finds that a party has refused to admit a matter for which the other

party has requested admission and the other party proves that matter is true, “[t]he court must . . .

order” the non-admitting party to pay the other party’s fees “unless: (A) the request was held

objectionable under Rule 36(a); (B) the admission sought was of no substantial importance; (C)

the party failing to admit had a reasonable ground to believe that it might prevail on the matter;

or (D) there was other good reason for the failure to admit.” Fed. R. Civ. P. 37(c)(2). “[T]he

true test under Rule 37(c)[(2)] is not whether a party prevailed at trial,” however, “but whether

[the non-admitting party] acted reasonably in believing that he might prevail.” Fed. R. Civ. P.

37, Advisory Comm. Notes to the 1970 Amendment. Moreover, “[t]he expenses that may be

awarded under Rule 37(c)(2) are only those that could have been avoided by the admission.”

Guzik v. Albright, No. 16cv2257(JPO)(DF), 2019 WL 1448358, at *4 (S.D.N.Y. Feb. 8, 2019).




                                                 22
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 23 of 24



               Houlahan’s Rule 37(c)(2) argument is predicated on Raptor’s response to

Plaintiff’s request that Raptor admit that “Raptor did not tell Mr. Houlahan or any representative

of Mr. Houlahan that he could receive his severance if he signed the Initial Settlement

Agreement.” Raptor denied this request to admit, stating that “Mr. Houlahan was told this at a

meeting that occurred on August 9, 2016. In attendance were Alejandro Gil, Harun Karadenizli

and John Houlahan.” (Pltf. Pretrial Br. (Dkt. No. 51) at 14) Plaintiff’s argument on this point is

not persuasive.

               Here, Raptor had reason to believe that it might prevail on the issue of whether

Houlahan was told that he could obtain his severance by merely signing the Initial Separation

Agreement. Gil testified that he “specifically advised Mr. Houlahan,” during their August 9,

2016 afternoon meeting, “that he was required only to sign the [Initial Separation Agreement]

and not the [August 9, 2016 Separation Agreement] referenced in the [Gil Letter] in order to

receive his severance.” (PX 22 (Gil Decl.) ¶ 37) While this Court has concluded – for the

reasons stated above – that Raptor insisted that Houlahan sign a separation agreement that did

not comply with the Employment Agreement, Houlahan has not shown that it was unreasonable

for Raptor to believe that this Court would accept Gil’s testimony as to what was said by Gil

during the August 9, 2016 afternoon meeting.

               Houlahan has also not shown that the attorneys’ fees he seeks “could have been

avoided by the admission.” Guzik, 2019 WL 1448358, at *4. Raptor has defended this case

primarily on the theory that Houlahan was not “ready, willing, and able” to sign any release.

(See Def. Pretrial Br. (Dkt. No. 52) at 10-11 (“There is only one legal issue in this case and it

squarely addresses the exact factual issue at trial. . . . Houlahan must establish that he was

ready[,] willing and able to perform before he can recover damages. That inquiry is the central




                                                 23
        Case 1:16-cv-09620-PGG Document 73 Filed 05/30/20 Page 24 of 24



issue of fact.”); Trial Tr. at 14-15 (Defense Opening) (“Had [Houlahan] signed the release . . . his

claim for $640,000 [the 2% profits] would have evaporated. So what did he do? . . . [He]

decided that [his severance] wasn’t going to be enough. He leveraged his position. He took a

gamble . . . . And that’s why we are here.”). Accordingly, Raptor’s defense at trial did not turn

on whether Gil told Houlahan that he could obtain his severance by signing the Initial Separation

Agreement.

               Houlahan is not entitled to an award of attorneys’ fees pursuant to Fed. R. Civ. P.

37(c)(2).

                                           CONCLUSION

               For the reasons stated above, Defendant Raptor is liable for breach of contract,

and Plaintiff Houlahan is entitled to $127,500.12, plus pre-judgment interest. The Clerk of Court

will enter judgment and close this case.

Dated: New York, New York
       May 30, 2020




                                                24
